Citation Nr: 0217489	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  01-00 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a psychiatric 
disorder as secondary to the service-connected right knee 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1986 to March 
1987 together with prior active service of three years 
reported to have extended from September 1977 to September 
1980. 

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1999 determination of the St. Paul, Minnesota, 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC).  The RO&IC, in pertinent part, 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder as secondary to the 
service-connected right knee disability.

This appeal also arises from an April 2000 rating 
determination of the RO&IC, which denied the veteran's claim 
of entitlement to service connection for PTSD.  The veteran 
filed a timely notices of disagreement and perfected 
substantive appeals.

In December 2000, after adjudicating other issues then 
pending on appeal, the Board remanded the claims of 
entitlement to service connection for PTSD and whether new 
and material evidence had been submitted to reopen a claim 
of entitlement to service connection for a psychiatric 
disorder as secondary to service-connected disability of the 
right knee to the RO&IC for additional procedural actions.

The veteran provided oral testimony before the undersigned 
Member of the Board sitting at the RO&IC in August 2002, a 
transcript of which has been associated with the claims 
file.

The case has been returned to the Board for further 
appellate review. 


FINDINGS OF FACT

1.  In April 1991 the Board denied entitlement to service 
connection for a psychiatric disorder manifested by 
depression to include as secondary to the service-connected 
disability of the right knee.  

2.  Evidence submitted since the April 1991 Board decision 
is cumulative and redundant, and does not bear directly and 
substantially upon the specific matter under consideration; 
thus, it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The record does not establish that the veteran engaged 
in combat in service, nor is such alleged.

5.  There is no current diagnosis of PTSD based on any 
verified, credible stressor from the veteran's active 
service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1991 decision wherein 
the Board denied entitlement to service connection for a 
psychiatric disorder manifested by depression as secondary 
to service-connected right knee disability is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2002).
2.  PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2002);  38 C.F.R. §§ 3.303(d), 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the April 1991 
determination wherein the Board denied the claim of 
entitlement to service connection for a psychiatric disorder 
manifested by depression as secondary to the service-
connected right knee disability currently rated as excision 
of lateral plica, right knee, with tear, medial meniscus, 
postoperative, evaluated as 30 percent disabling, is 
reported in pertinent part below.

The service medical records showed that the veteran was seen 
in February 1987 for a psychological problem.  He veteran 
was brought in by his unit claiming that he did not know who 
he was, where he was or anything else.  He had been absent 
without leave (AWOL).  The assessment was that of 
manipulative personality disorder.  A report of mental 
status evaluation indicated that the evaluation had been 
normal and that he had been cleared.

VA hospital treatment records dated from September 1987 to 
October 1987 showed that psychological testing revealed 
depression of moderate proportion in an anxious frightened 
individual.  A history of drug abuse was recorded and test 
results were noted to be characteristic of persons with an 
addictive problem.  The discharge diagnoses included 
continuous polydrug dependency.

VA hospital treatment records dated from March 1989 to May 
1989 showed that the veteran underwent a course of 
detoxification and counseling.  Medical history included 
seeing a psychologist from ages seven to eight for temper 
tantrums.  The discharge diagnoses were those of continuous 
cannabis, alcohol and nicotine dependence and major 
depression.


The veteran testified at a personal hearing before a hearing 
officer of the RO&IC in January 1990.  He indicated that he 
had never been treated for depression during service, but 
that fact did not mean that he did not suffer from 
depression during service.  He stated that he was first 
treated for depression in March 1989.  He also related 
having significant physical problems during service with his 
right knee.

In April 1991 the Board denied entitlement to service 
connection for a psychiatric disorder manifested by 
depression as secondary to the service-connected right knee 
disability.  

The evidence associated with the claims file subsequent to 
the April 1991 determination wherein the Board denied the 
claim of entitlement to service connection for a psychiatric 
disorder manifested by depression as secondary to the 
service-connected right knee disability is reported in 
pertinent part below.

A May 1992 VA psychiatric assessment showed manic symptoms 
which included sleep problems, loss of appetite, excessive 
energy, and episodes of violence.  The assessment was 
diagnosis deferred and rule out bipolar disorder. 

A VA evaluation, also performed in May 1992, noted that the 
veteran was troubled by his right knee problems and by 
finding a job that did not require him to be on his feet.  
The impression, in pertinent part, was effective disorder.

A June 1992 VA psychological report included diagnoses of 
psychoactive substance dependence and mixed personality 
disorder with histrionic, antisocial and borderline 
features. 

A VA hospital discharge diagnosis dated in July 1992 shows 
polysubstance dependence, rule out dysthymia or cyclothymia, 
and mixed personality disorder. 

VA hospital treatment records dated from December 1992 to 
January 1993 show that the veteran suffered from mood 
instability.  Initially, he continued to have considerable 
dysphoria and subjective mood swings.  He was started on 
medication with resulting improvement in mood stability.  
The diagnoses included bipolar affective disorder.

VA outpatient treatment records dated from 1992 to May 1995 
show continuing treatment for bipolar disorder and substance 
abuse.

In March 1999 the veteran filed a claim of entitlement to 
service connection for a psychiatric disorder manifested by 
depression as secondary to his service-connected right knee 
disability.

A VA examination report dated in April 1999 and conducted 
for the purpose of ascertaining whether PTSD was present 
shows diagnoses of (1) cannabis dependence and nicotine 
dependence, continuing; (2) history of bipolar disorder, 
primarily depressed in type, in partial remission; and (3) 
mixed personality disorder with narcissistic, borderline and 
passive aggressive traits.  PTSD was not found or diagnosed 
on examination.

An addendum to the April 1999 VA examination report shows 
the examiner clarified that veteran's personality disorder 
was regarded as a characterologic matter and not as a 
secondary event due to a physical cause.  The examiner added 
that the bipolar disorder was considered to be a condition, 
which is independent of physical ailments, having rather a 
genetic background.  The cannabis dependence and nicotine 
dependence were not considered to be secondary to, but were 
rather addictive problems.

In August 1999 the RO&IC received the veteran's claim of 
entitlement to service connection for PTSD.  


In April 2000 the RO&IC denied the veteran's claim of 
entitlement to service connection for PTSD, as there was no 
current diagnosis of PTSD and there had not been evidence 
submitted to establish that a stressful experience had 
occurred.

VA outpatient treatment records dated from August 1999 to 
May 2001 show that the veteran was assessed with bipolar 
disorder, not otherwise specified; mood instability; 
depression; irritability; and anger issues better controlled 
since on lithium.  A history of polysubstance abuse and of 
personality disorder, not otherwise specified, was also 
noted.

In his August 2002 testimony before the undersigned Member 
of the Board sitting at the RO&IC, the veteran testified 
that he experienced depression as a result of his right knee 
disability.  He asserted that his knee disability resulted 
in his losing his job, hindering his ability to support his 
family, thus resulting in his depression.

The veteran also asserted that he had PTSD which was the 
result of stressful events which centered on being 
humiliated in service, in that he had to spend a month in 
the desert with a bad knee.  He indicated that he was 
demoralized because he had to walk and run with a cane, and 
that he was tossed around in the back of a truck, because he 
was forced to duty with an injured knee.  He also 
acknowledged that he had never been diagnosed with PTSD.

Criteria
New and material evidence

In general, decisions of the Board are final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 20.1100 (2002).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 20.1105 (2002).
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after 
a statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2002).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected. When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 20.1103, 20.1104 (2002).

Despite the finality of a prior final Board decision, a 
claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which had been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The CAVC has held that when "new and material evidence" is 
presented or secured with respect to a previously and 
finally denied claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on 
any basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans, 9 Vet. 
App. at 273.
In determining whether to reopen a previously and finally 
denied claim, the Board must determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2002) in order to have a finally 
denied claim reopened under 38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  
Smith v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. 
App. at 283.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(CAFC) noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At this stage of its analysis, the Board does not evaluate 
such evidence in the context of the record as a whole.  
Compare Madden, 125 F. 3d 1477 at 1481 [in evaluating the 
evidence and rendering a decision on the merits, the Board 
is required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole].    See also Chipego v. Brown, 4 Vet. 
App. 102, 104-105 (1993) [the Justus presumption of 
credibility does not extend beyond the predicate 
determination of whether the case should be reopened].
If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).

The Board further observes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), appears to have left intact the requirement that a 
veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether 
the duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  

It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).

Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2002).


A veteran will be considered to have been in sound condition 
when examined,  accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2002).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2002).

Service connection may also be granted for a disability 
which is proximately due, the result of, or aggravated by a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002); Harder v. Brown, 5 Vet. App. 183, 187 (1993); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

Although not shown in service, service connection may still 
be granted for a psychosis when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


Specific PTSD Criteria

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC, citing 
38 C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  

The  CAVC also determined that a diagnosis of PTSD is 
presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor to 
cause PTSD.

New regulations were issued revising the diagnostic criteria 
for rating mental disorders effective November 7, 1996.  61 
Fed. Reg. 52695, Oct. 8, 1996.  The changes affect service 
connection claims for PTSD only in that an amendment to 38 
C.F.R. § 4.125 requires use of the Diagnostic and 
Statistical Manual for Mental Disorders IV (DSM-IV) as 
opposed to the prior version of the manual, the DSM-III-R.  
The manual criteria define the requirements for a diagnosis 
of PTSD.

In June 1999, revised regulations concerning PTSD were 
published which reflected the decision of the CAVC in Cohen.  
Changes were made to 38 C.F.R. § 3.304(f). Service 
connection for PTSD now requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125; (a) a link, established 
by medical evidence, between current symptoms and an in- 
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002).

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue 
of whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis, based on 
an assessment of the credibility, probative value, and 
relative weight of all of the pertinent evidence.

According to the VA Office of General Counsel opinion, there 
is no statutory or regulatory limitation on the types of 
evidence that may be used in any case to support a finding 
that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact 
may be used by a veteran to support an assertion that the 
veteran engaged in combat with the enemy, and VA must 
consider any such evidence in connection with all other 
pertinent evidence of record.

Whether a particular statement in service-department records 
indicating that the veteran participated in a particular 
"'operation" or "campaign" is sufficient to establish that 
the veteran engaged in combat with the enemy depends upon 
the language and context of the records in each case.  As a 
general matter, evidence of participation in an "operation" 
or "campaign" often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily 
may encompass both combat and non-combat activities.

However, there may be circumstances in which the context of 
a particular service department record indicates that 
reference to a particular operation or campaign reflects 
engagement in combat.  Further, evidence of participation in 
a particular "operation" or "'campaign" must be considered 
by VA in relation to other evidence of record, even if it 
does not, in itself, conclusively establish engagement in 
combat with the enemy.

The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C.A. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.

VA must evaluate the credibility and probative value of all 
pertinent evidence of record and determine whether there is 
an approximate balance of positive and negative evidence or 
whether the evidence preponderates either for or against a 
finding that the veteran engaged in combat.  If there is an 
approximate balance of positive and negative evidence, the 
issue must be resolved in the veteran's favor. VAOCGPREC 12- 
99.

The VA regulation was changed in June 1999 to conform to the 
CAVC's determination in Cohen, supra.  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The award of service connection for PTSD, therefore, 
requires the presence of three elements: (1) a medical 
diagnosis of PTSD diagnosing the condition in accordance 
with 38 C.F.R. § 4.125; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current 
symptomatology and the specified claimed in-service 
stressor.

The  CAVC has held that "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The  CAVC in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by 
the case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The CAVC noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (2002), as determined through 
recognized military citations or other service department 
evidence.

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The CAVC, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1, Part VI, 7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor "may 
be obtained from" service records or "other sources."

The  CAVC further held that while the MANUAL M21-1 
provisions did not expressly state whether the veteran's 
testimony standing alone could constitute credible evidence 
of the actual occurrence of a non-combat stressor, the 
CAVC's holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996), established, as a matter of law, that "if the 
claimed stressor is not combat-related, [the] appellant's 
lay testimony regarding the in-service stressors is 
insufficient to establish the occurrence of the stressor."

Further, the  CAVC held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor. Id.

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f). 

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

Additionally, VA may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 
2002).   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).




The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well-grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the 
final regulations implementing the VCAA were published in 
the Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 
Fed. Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the CAFC has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and 
that section 3(a) of the VCAA (covering duty-to-notify and 
duty-to-assist provisions) is not retroactively applicable 
to pre-VCAA decisions of the Board.  See Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
its enactment.  Further, the regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West Supp. 2002).  Therefore, for purposes of the present 
case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO&IC or the Board on 
the date of its enactment.



The Board notes that the duty to assist has been satisfied 
in this instance.  The RO&IC has made reasonable efforts to 
obtain evidence necessary to substantiate the veteran's 
claims, including any relevant records adequately identified 
by him as well as authorized by him to be obtained.  
38 U.S.C.A. § 5103A (West Supp. 2002); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claims he indicated treatment at the VA Medical 
Center in Minneapolis, Minnesota.  The treatment records 
have been obtained from the identified provider and have 
been associated with the veteran's claims folder.  The RO&IC 
has obtained and associated with the claims file the medical 
treatment and examination reports identified by the veteran.  

The Board is of the opinion that to the extent possible, 
there is sufficient medical evidence on file to permit a 
determination of the issues on appeal.  See 38 U.S.C. 
§ 5103A(d) (West Supp. 2002).

As noted earlier, the veteran was specifically notified of 
the enactment of the VCAA by letter also dated in January 
2001, which advised him of the evidence required to 
establish entitlement, indicating what additional evidence 
was required to be submitted in support of his claims.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts 
pertinent to his claims is required to comply with the duty 
to assist him as mandated by the VCAA.  38 U.S.C.A. § 5103A 
(West Supp. 2002)

The record shows that the RO&IC has informed the veteran of 
the evidence needed to substantiate his claims through 
issuance of a rating decision, a Statement of the Case, a 
Supplemental Statement of the Case, and associated 
correspondence.

In this regard, the veteran has been given the opportunity 
to direct the attention of the RO&IC to evidence which he 
believes is supportive of his claims, and the RO&IC, as 
noted above, has expanded the record accordingly by 
obtaining and associating with the claims file any 
additional evidence mentioned by the veteran to the extent 
possible.  See Quartuccio, supra.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  He has provided oral 
testimony before the undersigned Member of the Board at the 
RO&IC in August 2002.

As evidenced by the RO&IC's development and adjudication of 
the issues currently on appeal, VA has notified the veteran 
of the information and evidence necessary to substantiate 
his claims.

Lastly, the Board notes that this is not a case in which the 
VCAA has been applied in the first instance.  See generally 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The VCAA 
development letter sent in January 2001 demonstrated the 
RO&IC's consideration of the VCAA in association with a 
statement of the case also issued on the same date as the 
January 2001 letter.

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and development 
actions required by the new law and the implementing 
regulations have been completed in full.


In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case, such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


New and Material Evidence

The CAVC has indicated what supporting evidence is required 
for secondary service connection claims.  First, the veteran 
must submit supporting lay or medical evidence that his 
service-connected disability caused the intercurrent event 
that is alleged to have caused the disability at issue.  
(The veteran, through his testimony and other statements, 
has done so in the instant claim).  

Second, he must submit medical evidence that the 
intercurrent event caused the disability for which he claims 
secondary service-connection.  Reiber v. Brown, 7 Vet. App. 
513, 516 (1995).  That is, the second question goes to 
medical causation, and medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

When an appellant seeks to reopen a finally denied claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the claim should be 
reopened and readjudicated on a de novo basis.  Glynn v. 
Brown, 6 Vet. App. 523, 529 (1994).


In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim 
was last denied on the merits.  Evans, 9 Vet. App. at 273.  
Under Evans, evidence is new if not only previously of 
record and is not merely cumulative of evidence previously 
of record.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a psychiatric disorder manifested by 
depression as secondary to the service-connected right knee 
disability.

While the additional evidence consists of VA examination and 
outpatient treatment records which evidence treatment for 
current variously diagnosed psychiatric symptomatology and 
for a right knee disability, and are not duplicative of 
previous evidence, and thus new, they are not material.  
They do not link a psychiatric disorder manifested by 
depression to the veteran's right knee disability.  There 
was already evidence of record showing the veteran had a 
current psychiatric disorder manifested by depression and a 
current right knee disability at the time of the April 1991 
Board decision.  

The veteran has not provided any competent medical opinion 
to support his assertion.  Although the Board has no reason 
to doubt the veteran's sincerity, the required medical 
evidence is not supportive of the claim.

The CAVC has held that additional evidence, which consists 
of records of post-service treatment that do not indicate 
that a condition is service-connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The Board has considered the veteran's August 2002 testimony 
and his numerous statements in support of his claim which 
have been associated with his claims file.  Although 
presumed to be true, see Justus, they are repetitive of 
prior testimony and previous statements made to physicians 
and others which were previously considered by the Board, 
and are therefore not new.  

Although the veteran's statements are new, they are not 
material, as the medical evidence fails to support his 
assertions, and in fact, contradict them.  The veteran has 
not shown that a competent medical authority has related his 
psychiatric disorder to his service-connected right knee 
disability.  Moreover, there is no evidence that the veteran 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this 
regard, the Board notes that in Kutscherousky v. West, 12 
Vet. App. 369 (1999), the CAVC held that the prior holdings 
in Justus and Evans were not altered by the CAFC in Hodge.

In Moray v. Brown, 5 Vet. App. 211 (1993), the CAVC noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  

In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the CAVC 
specifically stated: "[l]ay assertions of medical causation 
. . . cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Accordingly, in addition to not being new, the 
veteran's statements and annotations are not material to the 
issue.

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration.  The recently submitted evidence is either 
merely cumulative of previously submitted evidence or not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

In short, for the reasons and bases discussed above, the 
Board concludes that there is no new and material evidence 
of record to reopen the previously denied claim of 
entitlement to service connection for a psychiatric disorder 
manifested by depression as secondary to the service-
connected right knee disability.


PTSD

Initially, the Board notes that the RO&IC considered the 
veteran's claim on the basis of the requisite criteria for 
service connection for PTSD effective prior to the amended 
criteria established in this regard.  As the Board noted 
earlier, the revised criteria provided in this decision were 
in effect at the time of the RO&IC's previous review.  

Accordingly, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to the 
revised criteria, the more favorable of the two, for service 
connection for PTSD.  In any event, neither set of criteria 
permit a grant of the benefit sought on appeal.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated thereby.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's service medical records are silent as to a 
history of PTSD prior to his entrance into service.  He is 
therefore presumed to have been in sound condition unless 
clear and unmistakable evidence exists to overcome the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  By "clear and 
unmistakable" evidence is meant that which cannot be 
misinterpreted and misunderstood; it is that which is 
"undebateable."  Vanerson v. West, 12 Vet. App. 254 (1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with PTSD either prior to or during service.  

The service medical records do not indicate that the 
veteran's alleged stressors were incurred during combat with 
the enemy.  The veteran's alleged stressors are related to 
being humiliated subsequent to sustaining a right knee 
injury.

The veteran has reiterated his stressful events during his 
period of active service which he asserts contributed to 
PTSD.  He referred to being humiliated in service, in that 
he had to spend a month in the desert with a bad knee.  

He indicated that he was demoralized because he had to walk 
and run with a cane, and that he was tossed around in the 
back of a truck, because he was forced to duty with an 
injured knee.

Subsequent to service, the only evidence of record pertinent 
to the veteran's claim of entitlement to service connection 
for PTSD are his own lay statements. 

The record indicates the veteran has been diagnosed with 
various psychiatric disorders, none of which, however, are 
PTSD.  A VA special psychiatric examination conducted to 
ascertain whether PTSD was present did not result in such a 
finding.  No health care provider has indicated or even 
suggested that any symptoms experienced by the veteran 
during his period of service may be related to a current 
diagnosis of PTSD.  

There is no evidence of record that the veteran incurred 
PTSD during service, nor is there evidence of a current 
diagnosis of PTSD related to service.

The Board recognizes that the veteran testified at a 
personal hearing before the undersigned Member of the Board 
in August 2002, that he has PTSD that is related to 
stressors which were manifested during his period of active 
service.  However, the veteran's self-report is not 
competent medical evidence.  More importantly, he 
acknowledged that he had never been diagnosed with PTSD.


As a layperson, he has not shown that he is qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu, 2 Vet. App. at 495.  

As the Board noted earlier in Hickson, supra, the CAVC has 
held that in order to prevail on the issue of service 
connection, there must be a current disability.  

The veteran does not have a current diagnosis of PTSD that 
has been associated with his period of active service.  

In the veteran's case, as discussed at length above, the 
service medical records are devoid of any indication of 
PTSD, there is no current PTSD disability based upon 
verified stressors, and thus there can be no nexus between a 
current disability and service.  As noted in the previous 
paragraph, the veteran is not competent to provide such a 
medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether 
the veteran's has PTSD that is related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent medical 
evidence of record which shows there is a current PTSD 
disability which has been linked to service based on 
verified stressors.  Accordingly, the veteran's claim of 
entitlement to service connection for PTSD is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  See Gilbert, 1 
Vet. App. at 53.


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder manifested by depression as secondary 
to the service-connected right knee disability, the appeal 
is denied.

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

